department of the treasury internal_revenue_service washington d c cc ebeo br4 number release date uilc date internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel employee_benefits and exempt_organizations from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company company p program date date issue whether under the rules of sec_83 company was required to recognize gain as a result of the grant of nonstatutory_options for company p shares to company’s employees and employees of company’s subsidiaries and affiliates conclusion company was not required to recognize gain as a result of either the grant or the exercise of the options see revrul_80_76 1980_1_cb_15 facts company is a domestic subsidiary of company p its foreign parent under the program employees of company its subsidiaries and its affiliates were granted nonstatutory_options for company p common_stock none of the options had readily ascertainable fair market values when they were granted employees who exercised options paid the exercise prices directly to company p which then transferred its shares directly to the employees during company’s taxable years ending on date and date employees of company and of company a one of company’s affiliates exercised options upon an audit of company company claimed compensation expense deductions equal to the excesses of the fair market values of company p stock on the dates of exercise over the amounts that the employees paid for the stock irs examination then concluded that company was required to recognize gain on the transactions under either one of two alternative positions company was required to recognize gain equal to the fair_market_value of the stock transferred upon exercise of the options or company was required to recognize gain equal to the sum of a the amount that the employees paid for the stock less company’s adjusted_basis in the stock dollar_figure-0- plus b the amount of the compensation expense deductions appeals agrees with exam’s second alternative law and analysis under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are transferable or not subject_to a substantial_risk_of_forfeiture substantially_vested over the amount_paid for the property is included in the service provider's gross_income for the taxable_year that includes that day for purposes of sec_83 a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1_83-3 see sec_1_83-3 property is substantially_vested when it is either not subject_to a substantial_risk_of_forfeiture or is transferrable see sec_1_83-3 sec_83 provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value however sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option see sec_1_83-7 under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 equal to the amount included in the service provider’s gross_income under sec_83 generally the deduction is allowed for the service recipient’s taxable_year in which or with which ends the service provider’s taxable_year in which the amount is included in gross_income however sec_1_83-6 of the regulations provides an exception to the general timing rule for the deduction if the property is substantially_vested upon transfer the deduction is allowed under the service recipient’s normal method_of_accounting under sec_1_83-6 of the regulations if a shareholder of a corporation transfers property to an employee or independent_contractor of the corporation in consideration for services performed by the employee for the corporation the transaction is considered a contribution of the property by the shareholder to the corporation and immediately thereafter a transfer of the property by the corporation to the employee the transfer of property to the employee is considered to be in consideration for services performed by the employee for the corporation if either the property is substantially nonvested at the time of transfer or if an amount is includible in the gross_income of the employee at the time of transfer under the rules of sec_83 of the code in the case of such a transfer any money or other_property paid to the shareholder for the contribution is considered to be paid to the corporation and transferred immediately thereafter by the corporation to the shareholder as a distribution to which sec_302 of the code applies sec_1_83-6 of the regulations provides that except as provided in sec_1032 of the code at the time of a transfer of property in_connection_with_the_performance_of_services the transferor recognizes gain to the extent that the transferor receives an amount that exceeds the transferor’s basis in the property in addition at the time that a deduction is allowed under sec_83 of the code and a of the regulations gain_or_loss is recognized to the extent of the difference between i the sum of the amount_paid plus the amount allowed as a deduction under sec_83 and ii the sum of the taxpayer’s basis in the property plus any amount recognized pursuant to the previous sentence revrul_80_76 1980_1_cb_15 holds that a majority shareholder of a corporation recognizes no gain_or_loss on its transfer of stock of the corporation to an employee of a subsidiary of the corporation but must allocate its basis in the transferred stock to any shares that it retains the ruling additionally holds that the subsidiary-employer is entitled to deduct the amount includible in the employee’s gross_income and because sec_83 applies does not recognize gain_or_loss as a result of the transfer we note here that sec_1_83-6 of the proposed income_tax regulations contained language dealing with the transaction that is addressed in revrul_80_76 specifically in order to fulfill sec_83's statutory mandate sec_1 when zero-basis stock of a member of the employer’s corporate family is the compensation in question proposed sec_1_83-6 would have applied a cash- purchase model when analyzing such transactions where a corporation transfers its stock to a person who has performed services for a subsidiary of such corporation the transaction shall be considered - a contribution of money by the corporation to its subsidiary’s capital a purchase of the stock by the subsidiary from the corporation for its full value and a transfer of the stock by the subsidiary to its employee mindful of a pending study of the problem just described and other zero- basis stock issues the drafters decided to delete the referenced sentence when enacting the final regulations in it soon became apparent however that taxpayers would need interim guidance with regard to zero-basis stock compensation arrangements involving members of corporate families so for the interim revrul_80_76 was published using broad language because sec_83 applies as its rationale for shielding the subsidiary-employer from gain recently proposed_regulations were issued intending to amend sec_1_83-6 and the regulations issued under sec_1032 which specifically address the transaction described in revrul_80_76 see fed reg and 1998_41_irb_10 when analyzing such transactions these proposed_regulations would apply the same cash-purchase model that appeared in proposed regulation sec_1_83-6 additionally the preamble to the recently proposed i e that the service providers recognize compensation income under sec_83 and that the service recipients be allowed compensation expense deductions under the rules of sec_83 prior to the enactment of sec_83 it was the service’s position that when a parent transferred its stock in connection with its subsidiary’s employees’ performance of services neither the parent nor the subsidiary was entitled to a compensation expense deduction the parent because it was not its expense and the subsidiary because it did not pay the expense see revrul_69_369 1969_2_cb_27 regulations indicates that when they are published in final form it is intended that revrul_80_76 will be revoked however until revrul_80_76 is revoked it remains the service’s position on the issue in question in this regard we note that when reaching its conclusions the revenue_ruling makes no distinction between the gain recognizable under the first sentence of sec_1_83-6 and the gain_or_loss recognizable under the second sentence of that regulation if you have any questions about this memorandum please call mary oppenheimer assistant chief_counsel by robert b misner assistant chief branch office of the assistant chief_counsel employee_benefits and exempt_organizations
